The respondent was admitted to practice by this court on October 18, 1972. By order of this court dated August 4, 1983, respondent was suspended from the practice of law pending the outcome of the New Jersey disciplinary proceeding.
In this proceeding, petitioner moves to discipline respondent based upon his disbarment on January 24, 1984 in New Jersey where he was found guilty of misappropriation of clients’ funds to his own use. Section 691.3 of the Rules of this Court [22 NYCRR 691.3] states in pertinent part, that “any attorney * * * who has been disciplined in another state, territory or district, may be disciplined by this court because of the conduct which gave rise to the discipline imposed in such other state, territory or district,” provided that respondent is given notice and an opportunity to be heard to raise objections as to due process in the foreign jurisdiction or to argue that there was a lack of proof or that this court’s action would be unjust.
This matter was returnable on June 22,1984 and respondent and his attorney were served by mail on May 17, 1984. Respondent has made no objection to this court’s taking further action.
Since respondent has chosen to make no objection to this proceeding and because he has been disbarred in New Jersey, petitioner’s motion is hereby granted. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Titone, Lazer, Mangano and Gibbons, JJ., concur.